Dismissed and Memorandum Opinion filed August 30, 2018.




                                         In The

                       Fourteenth Court of Appeals

                                  NO. 14-18-00373-CV

                         DONALD EDMONDSON, Appellant

                                            V.
                              LEE BONETTO, Appellee

                   On Appeal from the County Court at Law No. 1
                                Bell County, Texas
                          Trial Court Cause No. 87,275

                    MEMORANDUM                       OPINION


         This is an appeal from a judgment signed April 19, 2018. The clerk’s record
was filed May 7, 2018. The reporter’s record was filed May 9, 2018. No brief was
filed.

         On July 12, 2018, this court issued an order stating that unless appellant filed
a brief on or before July 31, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.




                                         2